In consolidated actions to recover the proceeds of three life insurance policies, (1) the plaintiff appeals from an order of the Supreme Court, Westchester County (Delaney, J.), entered December 6, 1989, which denied her motion for summary judgment to recover the proceeds of a life insurance policy issued by the defendant John Hancock Mutual Life Insurance Company and granted that branch of the interpleaded defendant’s cross motion for summary judgment which was to recover the proceeds of that policy, and (2) the interpleaded defendant cross-appeals, as limited by her notice of appeal and her brief, from so much of the same order as failed to render a determination on that branch of her cross motion for summary judgment which was to recover the proceeds of a life insurance policy issued by Metropolitan Life Insurance Company.
Ordered that the order is affirmed insofar as appealed from (see, Lopez v Massachusetts Mut. Life Ins. Co., 170 AD2d 583); and it is further,
Ordered that the cross appeal from so much of the order as failed to render a determination on that branch of the inter-pleaded defendant’s cross motion for summary judgment which was to recover the proceeds of a life insurance policy issued by Metropolitan Life Insurance Company is dismissed, as that branch of the cross motion remains pending and undecided (see, Katz v Katz, 68 AD2d 536); and it is further,
Ordered that the respondent-appellant is awarded one bill of costs. Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.